DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2020 has been entered.   
 
Response to Arguments
Applicant’s arguments, see pp. 6-9, I(A), and I(B) , filed 08 December 2020, with respect to the rejections of claims 1, 3, 5-10, 12, and 16 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weidman, Pal and Linder et al. (US 2011/0315229). 
Applicant’s arguments, see p. 9, Section II, filed 08 December 2020, with respect to the rejection(s) of claim(s)  2, 4 and 11 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Weidman, Pal, Bulbarello and Linder.
Applicant’s arguments, see p. 10, Section III, filed 08 December 2020, with respect to the rejection of claim 13-15 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weidman, Pal, Pipkin and  Linder.
Applicant’s arguments, see pp. 10-11, Section IV, filed 08 December 2020, with respect to the rejections of claim  17 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weidman, Pal, McLaren and Linder.
Applicant’s arguments, see pp. 11-12, Section V, filed 08 December 2020, with respect to the rejections of claim  18 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weidman, Pal, Russell and Linder.
Applicant’s arguments, see p. 12, Section VII, filed 08 December 2020, with respect to the rejections of claim 1 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weidman, Pal, Dunwoody and Linder.
.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 5, 6-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman et al. (US 2005/0136193), hereinafter Weidman, in view of Pal (US 2004/0054160) and further in view of Linder et al. (US 2011/0315229), hereinafter Linder.
In regards to claim 1, Weidman discloses a buffered aqueous solution comprising a citrate component (citrate) having a concentration in the solution in a range of from 90 mM to 200 mM (paragraph [0015]); and a metal component (cobalt source) having a concentration in the solution in a range of from 5 mM to 20 mM (paragraph [0015]); wherein the buffered aqueous solution has a pH in a range of from 8 to about 10 (paragraph [0015]).
However, Weidman is silent on a buffered aqueous solution comprising a phosphate component having a concentration in the solution in a range of from about 2 mM to about 100 mM and wherein a total amount of the metal component in the solution does not increase or decrease more than 10% for a period of time in a range of from about 2 hours to about 1 year, the metal component comprising one or more metals chosen from nickel, chromium, vanadium, titanium, tantalum, zirconium, aluminum, molybdenum, organometallic complexes thereof, alloys thereof, or salts thereof.
Pal discloses the analogous art of a citrate-phosphate buffer solution to control pH (abstract). Pal teaches that a citric/citrate-phosphate buffer may be applied in an 
Additionally, MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. Therefore, the concentration of the phosphate component is a result-effective variable affecting the ability of the buffer solution to control pH.
Linder discloses the analogous art of providing a citrate buffer containing metal precursor (paragraph [0114]). Linder teaches that metal precursors, such as nickel (paragraph [0114]), in citrate buffers can be stored for long periods of time and may be stable for several years (paragraph [0114]). Therefore, it would have been obvious to one with ordinary skill in the art to modify the buffered aqueous solution disclosed by Weidman to include a phosphate component (as taught by Pal) which teaches that a citric/citrate-phosphate buffer may be applied in an aqueous solution to buffer the pH in a range of about 6.0 to about 9 (paragraph [0030]) for the benefit of  optimizing the result-effective variable of the concentration of the phosphate component to be in a range of from about 2 mM to about 600 mM to yield a desired pH control by the aqueous buffered solution.  Furthermore, it would have been obvious to one with ordinary skill in the art to provide a metal precursor  in the citrate buffer of Weidman and 
In regards to claim 3, Weidman discloses a buffered aqueous solution wherein the citrate component is citric acid or a salt thereof (paragraph [0047]).
In regards to claim 5, Weidman discloses a buffered aqueous solution wherein the citrate component has a concentration in the solution in a range of from 90 mM to 200 mM (paragraph [0015]).
In regards to claim 6, Weidman teaches the buffered aqueous solution of claim 1 (see above), with the metal component in solution (see claim 1 above). Additionally, Weidman teaches that a low metal concentration reduces the amount of particles formed within the solution (paragraph [0035]).
Weidman is silent on a buffered aqueous solution wherein the metal component ranges from about 0.000018 wt% to about 0.1 wt% solution.
MPEP §2144.05 Part II Subpart A instructs that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical and that optimum or workable ranges may be obtained by routine experimentation. MPEP §2144.05 Part II Subpart B holds that a particular parameter recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
The concentration of the metal component is a result-effective variable and optimizing the concentration (weight percent) of the metal component is within the ordinary skill in the art by performing routine experimentation to arrive at a workable 
In regards to claim 7, Weidman discloses a buffered aqueous solution wherein the metal component comprises cobalt (paragraph [0015]). While Weidman is silent on a buffered aqueous solution wherein the metal component comprises tantalum, an organometallic complex, an alloy thereof, or a salt thereof, MPEP §2117, Part II, Subpart A denotes that equivalent materials are proven by the existence of such a group in an application. Cobalt and tantalum are equivalent materials and therefore recitation of tantalum in claim 7 offers little patentable weight over the prior art because tantalum is established as an art-recognized equivalent material in place of cobalt as evidenced by Applicant’s original disclosure of claim 7 and paragraph [0030].
In regards to claim 8, Weidman discloses a buffered aqueous solution wherein the aqueous solution is substantially free of a precipitate comprising the metal component. Weidman discloses that the cobalt source is aqueous, "The cobalt-containing solution is an aqueous solution..." (paragraph [0041]). Weidman also teaches that the absence of precipitates in the solution is preferable (see paragraph [0048]).
	In regards to claim 9, modified Weidman discloses a buffered aqueous solution wherein an amount of the metal component is dissolved in the solution and the amount remains constant for a long shelf life (Weidman: paragraph [0081]) and a total amount of the metal component in the solution does not increase or decrease more than 10% 
	In regards to claim 10, Weidman discloses a buffered aqueous solution wherein the pH of the buffered solution is in a range of from about 7 to about 11 (paragraphs [0057], [0068], [0078]).
	In regards to claim 12, Weidman discloses a method of making a buffered aqueous solution comprising mixing a metal component (cobalt source) (paragraphs [0015] and [0025]), and water to form a mixture (paragraph [paragraph [0018]); and adding at least one of an acid (citric acid) (paragraph [0047]) and a base (tetraalkylammonium hydroxide) (paragraph [0057]) to the mixture to form the buffered aqueous solution, wherein the citrate component has a concentration in the solution in a range of from 90 mM to 200 mM (paragraph [0015]) in the buffered solution; the metal component has a concentration in the solution in a range of from 5 mM to 20 mM (paragraph [0015]) in the buffered aqueous solution; and the buffered aqueous solution has a pH in a range of from about 8 to about 10 (paragraph [0015]).
However, Weidman is silent on a buffered aqueous solution comprising a phosphate component having a concentration in the solution in a range of from about 2 mM to about 100 mM and wherein a total amount of the metal component in the solution does not increase or decrease more than 10% for a period of time in a range of from about 2 hours to about 1 year, the metal component comprising one or more metals chosen from nickel, chromium, vanadium, titanium, tantalum, zirconium, aluminum, molybdenum, organometallic complexes thereof, alloys thereof, or salts thereof.

Additionally, MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. Therefore, the concentration of the phosphate component is a result-effective variable affecting the ability of the buffer solution to control pH.
Linder discloses the analogous art of providing a citrate buffer containing metal precursor (paragraph [0114]). Linder teaches that metal precursors, such as nickel (paragraph [0114]), in citrate buffers can be stored for long periods of time and may be stable for several years (paragraph [0114]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the buffered aqueous solution disclosed by Weidman to include a phosphate component (as taught by Pal) which teaches that a citric/citrate-phosphate buffer may be applied in an aqueous solution to buffer the pH in a range of about 6.0 to about 9 (paragraph [0030]) for the benefit of  optimizing the result-effective variable of the concentration of the phosphate component to be in a range of from about 2 mM to about 600 mM to yield a desired pH control by the aqueous buffered solution.  
In regards to claim 16, Weidman discloses a method wherein the acid is nitric acid (paragraph [0101]).
Claims 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of Pal  and Linder ,as applied to claim 1 above, and further in view of Bulbarello et al. (US 2016/0213043), hereinafter Bulbarello.
In regards to claim 2, the combination of Weidman, Pal and Linder teaches the buffered aqueous solution of claim 1 (see above), with the metal component in solution (see claim 1 above).
Modified Weidman is silent on a buffered aqueous solution wherein the citrate component ranges from about 0.01 wt% to about 60 wt% of the buffer.
	MPEP §2144.05 Part II Subpart A instructs that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical and that optimum or workable ranges may be obtained by routine experimentation. MPEP §2144.05 Part II Subpart B holds that a particular parameter recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
	Bulbarello discloses the analogous art of a citrate buffer containing trisodium citrate (paragraph [0014]). Bulbarello teaches that citrate may be employed to solubilize 
	Therefore, it would have been obvious to one with ordinary skill in the art to adjust the composition of the citrate content in the buffered aqueous solution of Weidman to be about 7.1 to 40 wt% of the buffer (as in Bulbarello) for the benefit of controlling the solubility of the metal component (Bulbarello; paragraphs [0014] and [0022]).
In regards to claim 4, the combination of Weidman, Pal and Linder teaches the buffered aqueous solution of claim 1 (see above), with the metal component in solution (see claim 1 above).
Modified Weidman is silent on a buffered aqueous solution wherein the salt of the citric acid is trisodium citrate.
	Bulbarello discloses the analogous art of a citrate buffer containing trisodium citrate (paragraph [0014]). Bulbarello teaches that citrate containing trisodium citrate may be employed to solubilize metal components such as ferric pyrophosphate (paragraph [0022]).
	Therefore, it would have been obvious to one with ordinary skill in the art to combine the method of making an aqueous buffered solution as disclosed by Weidman with the addition of trisodium citrate (as taught by Bulbarello) for the benefit of enabling the trisodium citrate to control the solubility of the metal component in the solution (Bulbarello; paragraph [0022]).

The combination of Weidman, Pal and Linder is silent on a buffered aqueous solution wherein the citrate component is trisodium citrate.
	Bulbarello discloses the analogous art of a citrate buffer containing trisodium citrate (paragraph [0014]). Bulbarello teaches that citrate may be employed to solubilize metal components such as ferric pyrophosphate (paragraph [0022]).
	Therefore, it would have been obvious to one with ordinary skill in the art to combine the method of making an aqueous buffered solution as disclosed by Weidman with the addition of trisodium citrate (as taught by Bulbarello) for the benefit of enabling the trisodium citrate to control the solubility of the metal component in the solution (Bulbarello; paragraph [0022]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of  Pal and Linder ,as applied to claim 12 above, and further in view of Pipkin et al. (US 2007/0020299), hereinafter Pipkin.
	In regards to claim 13, the combination of Weidman, Pal and Linder teaches the buffered aqueous solution of claim 12 (see above), with the metal component in solution (see claim 12 above). 
Modified Weidman is silent on a method further comprising filtering the buffered aqueous solution.

	Therefore, it would have been obvious to one with ordinary skill in the art to combine the method of making an aqueous buffered solution as disclosed by Weidman with filtering the buffered aqueous solution (as taught by Pipkin) for the benefit of filtering a buffer solution may remove any solid that has precipitated in the buffer (paragraph [0308] of Pipkin).
	In regards to claim 14, modified Weidman teaches the buffered aqueous solution of claim 12 (see above), with the metal component in solution (see claim 12 above).
Modified Weidman is silent on a method wherein the acid or the base is added to the buffered aqueous solution in a drop-wise manner.
	Pipkin discloses the analogous art of a method of preparing citrate buffers (paragraph [0308]). Pipkin teaches that aliquots of solution may be added to the buffer solution in a drop-wise fashion (paragraph [0308]).
	Therefore, it would have been obvious to one with ordinary skill in the art to combine the method of making an aqueous buffered solution as disclosed by Weidman with the teaching of adding solutions to a buffer in a drop-wise fashion (as taught by Pipkin) for the benefit of ensuring that aliquots of solution may be added to the buffer in a drop-wise fashion (paragraph [0308] of Pipkin). 
	In regards to claim 15, modified Weidman teaches the buffered aqueous solution of claim 12 (see above), with the metal component in solution (see claim 12 above).

	Pipkin discloses the analogous art of a method of preparing citrate buffers (paragraph [0308]). Pipkin teaches that alkalizing agents may be added to a solution in order to provide an alkaline medium and sodium hydroxide is one of several agents capable of providing an alkaline medium (paragraph [0246]).
	Therefore, it would have been obvious to one with ordinary skill in the art to combine the method of making an aqueous buffered solution as disclosed by Weidman with the alkalizing agent such as sodium hydroxide(as taught by Pipkin) in order to provide an alkaline medium (paragraph [0246]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of Pal and Linder ,as applied to claim 12 above, and further in view of McLaren et al. (US 2010/0204082), hereinafter McLaren.
	In regards to claim 17, the combination of Weidman, Pal and Linder teaches the buffered aqueous solution of claim 12 (see above), with the metal component in solution (see claim 12 above).
Modified Weidman is silent on a method wherein the buffered aqueous solution is in a container comprising at least one of a high density polyethylene and a low density polyethylene.
	McLaren discloses the analogous art of a method for producing alkaline compositions (abstract). McLaren teaches that storage containers may be produced to be resistant to the corrosive properties of the alkaline compositions of which high 
	Therefore, it would have been obvious to one with ordinary skill in the art to have created and stored the  aqueous buffered solution as disclosed by modified Weidman in the  high density polyethylene container of McLaren because McLaren teaches that high density polyethylene provides an effective material for storing corrosive compositions.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of Pal  and Linder, as applied to claim 12 above. and further in view of Russell et al. (US Patent No. 6,436,259; issued 20 August 2002), hereinafter Russell.
In regards to claim 18,  modified Weidman teaches the buffered aqueous solution of claim 12 (see above), with the metal component in solution (see claim 12 above).
Modified Weidman is silent on a method wherein the metal component that is added to the buffered aqueous solution and the water is a stock solution of one or more metals dissolved in acid.
	Russell discloses the analogous art of a method of preparing a metal stock solution and teaches that in order to prepare the stock solution, the metal may be dissolved in an acid (such as nitric acid) (column 3, lines 33-35). 
	Therefore, it would have been obvious to one with ordinary skill in the art to combine the method of making an aqueous buffered solution as disclosed by Weidman with dissolving metal in acid  in order to prepare a stock solution, the metal may be dissolved in an acid (such as nitric acid) (column 3, lines 33-35 of Russell). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of Pal and Linder, as applied to claim 12, and further in view of Dunwoody et al. (US 2009/0162448), hereinafter Dunwoody.
	In regards to claim 19, modified Weidman teaches the buffered aqueous solution of claim 12 (see above), with the metal component in solution (see claim 12 above).
Modified Weidman is silent on a method wherein the metal component that is added to buffered aqueous solution and the water is a powder.
	Dunwoody discloses the analogous art of methods of making aqueous solutions of metals (paragraph [0017]). Dunwoody teaches that a metal-containing powder may be introduced to a solution to form a suspension of the metal (paragraph [0046]).
	Therefore, it would have been obvious to one with ordinary skill in the art to have modified the metal component for making an aqueous buffered solution as disclosed by modified Weidman by using a metal-containing powder (as taught by Dunwoody) for the benefit of helping to make a metal suspension within the buffer solution (Dunwoody; [0046]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of Pal and Linder, and further in view of Profitt et al. (US 2004/0214339), hereinafter Profitt.
	In regards to claim 20, Weidman teaches the buffered aqueous solution of claim 1 (see above), with the metal component in solution (see claim 1 above). Weidman discloses that the metal component is present in a concentration of 5 mM to 20 mM or a secondary metal component may be present in a concentration of 5 mM or less (paragraph [0016 

	However, Profitt discloses the analogous art of assay methods employing buffers (abstract). Profitt teaches that a buffer may be added to a sample in order to maintain the pH of the assay (abstract).
Pal discloses the analogous art of a citrate-phosphate buffer solution to control pH (abstract). Pal teaches that a citric/citrate-phosphate buffer may be applied in an aqueous solution to buffer the pH in a range of about 6.0 to about 9 (paragraph [0030]) and a citrate component concentration of 1.52 mM to 12.16 mM and a phosphate concentration of 9.65 mM is effective in 7.72 mM to 9.65 mM may be a workable range in controlling the pH in the range of about 6.0 to 9 (paragraph [0033].
Additionally, MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. Therefore, the concentration of the citrate component and the concentration of the phosphate 
Linder discloses the analogous art of providing a citrate buffer containing metal precursor (paragraph [0114]). Linder teaches that metal precursors, such as nickel (paragraph [0114]), in citrate buffers can be stored for long periods of time and may be stable for several years (paragraph [0114]). Linder also teaches that an output may be displayed on an LCD display (paragraph [0109]).
Therefore, it would have been obvious to one with ordinary skill in the art to have added the aqueous buffered solution as disclosed by Weidman to a sample as taught by Profitt because Profitt teaches that adding a buffer to a sample helps to maintain the pH of the assay (Profitt; abstract) and furthermore it would have been obvious to one with ordinary skill in the art to modify the buffered aqueous solution disclosed by Weidman and Profitt to include a citrate component and a phosphate component because Pal teaches that a citric/citrate-phosphate buffer may be applied in an aqueous solution to buffer the pH in a range of about 6.0 to about 9 (paragraph [0030]) and to optimize the result-effective variables of the concentration of the citrate component to be in a range of from 0.1 mM to 600 mM and the phosphate component to be in a range of from about 2 mM to about 600 mM to yield a desired pH control by the aqueous buffered solution. Furthermore, it would have been obvious to one with ordinary skill in the art to provide a metal precursor in the citrate buffer of Weidman and Pal for the benefit of enabling the citrate buffers to be stored for long periods of time and so that may be stable for several years and the results will be effectively displayed on an LCD output so the user may easily view (Linder: paragraph [0109] and [0114]).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1797                          

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797